DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on April 19, 2022 has been received and considered. By this amendment, claims 1, 3, and 10-16 are amended, claim 17 is cancelled, and claims 1-16 and 18-20 are now pending in the application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rasor (U.S. Patent No. 3,943,936, previous cited) in view of Smith et al. (U.S. Patent No. 7,731,655). Regarding claim 1, Rasor discloses a wireless electrode delivery system, comprising: a delivery catheter 27 having a proximal end, a distal end and a lumen extending therein along a longitudinal axis (see Figures 1 and 2 showing the delivery catheter with device 10 disposed therein); and a wireless electrode assembly 10 disposed within the lumen of the delivery catheter, the wireless electrode assembly including: a body 12 having a proximal end region, a distal end region, and a longitudinal axis (see Figure 3); an electrode 32 positioned at the distal end region of the body (see Figure 3); and a plurality of tines 15/16 arranged radially around the electrode, wherein each of the plurality of tines is configured be in a delivery configuration when the wireless electrode assembly is disposed within the lumen of the delivery catheter (see col. 4, ln. 48-52) and configured to assume a deployed configuration when the wireless electrode assembly is deployed from the lumen of the delivery catheter (see col. 4, ln. 48-52), and wherein each of the plurality of tines includes a distal tip positioned at a distal most extent of the plurality of tines in the delivery configuration; wherein the plurality of tines are configured to anchor the wireless electrode assembly into a target tissue site of a heart wall with the electrode in contact with the heart wall when shifting from the delivery configuration to the deployed configuration (see Figures 5A-C). However, Rasor fails to disclose that in the delivery configuration each of the plurality of tines is disposed in a straightened longitudinal orientation and includes a distal tip positioned at a distalmost extent of the plurality of tines, and wherein each of the plurality of tines is biased to curl away from the longitudinal axis in the deployed configuration such that a curved portion of each tine is located distal of the distal tip. Smith teaches an apparatus for placing devices during surgery which provides the advantage of effectively grabbing tissue without compression and/or tearing the tissue (see col. 2, ln. 60-62), the apparatus comprising tines 4 which are disposed within a sleeve 3 that can be deployed and retracted via an actuation wire 2, wherein the tines are in a straight configuration during implantation (see col. 7, ln. 29-33) and are in a deployed configuration when used to anchor the device into place, wherein in the deployed configuration, the tines are biased to curl away from the longitudinal axis such that a curved portion of each tine is located distal of the distal tip (see Figures 1-3, 7, 8, and 20-27 and col. 7, ln. 15-20). It would have been obvious to one having ordinary skill in the art before Applicant’s invention was made to modify the tines of Rasor such that each of the plurality of tines is disposed in a straightened longitudinal orientation and includes a distal tip positioned at a distalmost extent of the plurality of tines, and wherein each of the plurality of tines is biased to curl away from the longitudinal axis in the deployed configuration such that a curved portion of each tine is located distal of the distal tip, as taught by Smith, in order to effectively grab tissue without compression and/or tearing the tissue, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 2, Rasor discloses that the plurality of tines are circumferentially arranged around the distal end region of the body, wherein the plurality of tines are spaced substantially equidistant from one another (can be seen from Figure 4 where tines 15 and 16 are located on opposite sides of the device at the distal end region of the body and Figure 12 where tines 115 and 116 are located on opposite sides of the device at the distal end region of the body).
Regarding claim 3, Rasor discloses that each of the plurality of tines is configured to be advanced distal of the distal end of the delivery catheter when shifting from the delivery configuration to the deployed configuration (see Figures 1 and 12, which show the plurality of tines advanced distal of and out the distal end of the delivery catheter).
Regarding claim 4, it is respectfully submitted that immediately prior to the catheter being withdrawn, while the plurality of tines are still in the delivery configuration, the distal tip of each of the plurality of tines points toward the target tissue site when in the delivery configuration.
Regarding claim 5, Rasor discloses that the distal tip of each of the plurality of tines is located proximal of the electrode in the deployed configuration (see Figures 4 and 12).
Regarding claim 7, Rasor discloses that a proximal end of each of the tines is attached to a junction member, the forward ends of the wires described on column 4, lines 45-48 and column 10, lines 33-34.
Regarding claim 8, Rasor discloses a push member 22 disposed within the lumen of the delivery catheter, wherein the push member is positioned proximal of the wireless electrode assembly (see Figure 1).
Regarding claim 9, Rasor discloses that the push member is configured to advance the wireless electrode assembly in a distal direction within the lumen of the delivery catheter, wherein advancing the push member within the lumen of the delivery catheter deploys each of the plurality of tines out of the distal end of the delivery catheter (see col. 4, ln. 56-col. 5, ln. 5).
Regarding claims 10 and 13, Rasor discloses a wireless electrode delivery system, comprising: a tubular shaft 27 having a distal end and an inner wall surface defining a lumen extending therein (see Figures 1 and 2 showing the delivery catheter with device 10 disposed therein); and a wireless electrode assembly 10 disposable within the lumen of the elongate shaft, the wireless electrode assembly including: a body 12 having a proximal end region and a distal end region (see Figure 3); an electrode 32 disposed at the distal end region of the body (see Figure 3); a first tine 15 and a second tine 16 positionable in a first, elongated configuration when the wireless electrode assembly is disposed within the lumen of the elongate shaft  (see col. 4, ln. 48-52), and wherein the first and second tines are biased to assume a deployed configuration when the wireless electrode assembly is deployed from the lumen of the elongate shaft  (see col. 4, ln. 48-52); wherein the first and second tines are configured to pierce and anchor into a target tissue site of a heart wall when shifting from the first, elongated configuration to the hooked configuration (see Figures 5A-C). Rasor discloses an alternative embodiment of the tines in Figure 12, elements 115 and 116, wherein each of the plurality of tines is biased to assume a hooked configuration when the wireless electrode assembly is deployed from the lumen of the elongate shaft. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the embodiment of tines 115/116 with the embodiment shown in Figures 1-3 of Rasor, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the first and second tines of Rasor such that there are first, second, and third, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04. However, Rasor fails to disclose that a curved portion of each tine extends distal of the electrode in the hooked configuration and wherein the distal tip of each tine points toward the body in the hooked configuration. Smith teaches an apparatus for placing devices during surgery which provides the advantage of effectively grabbing tissue without compression and/or tearing the tissue (see col. 2, ln. 60-62), the apparatus comprising tines 4 which are disposed within a sleeve 3 that can be deployed and retracted via an actuation wire 2, wherein the tines are in a straight configuration during implantation (see col. 7, ln. 29-33) and are in a deployed configuration when used to anchor the device into place, wherein in the deployed configuration, the tines are biased to curl away from the longitudinal axis (see Figures 1-3, 7, 8, and 20-27 and col. 7, ln. 15-20) such that a curved portion of each tine extends distal of the end 52 of the device in the hooked configuration and wherein the distal tip of each tine points toward the body in the hooked configuration (see Figure 8). It would have been obvious to one having ordinary skill in the art before Applicant’s invention was made to modify the tines of Rasor such that a curved portion of each tine extends distal of the electrode in the hooked configuration and wherein the distal tip of each tine points toward the body in the hooked configuration, as taught by Smith, in order to effectively grab tissue without compression and/or tearing the tissue, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 11, Rasor discloses that the tines extend in a longitudinal orientation in the first, elongated configuration (see Figure 12).
Regarding claim 12, Rasor discloses that the tines are attached to a junction member, the forward ends of the wires described on column 4, lines 45-48 and column 10, lines 33-34.
Regarding claim 14, Rasor discloses that the tines extend radially outward beyond the body in the hooked configuration (see Figure 12).
Regarding claim 15, it is respectfully submitted that immediately prior to the catheter being withdrawn, while the plurality of tines are still in the delivery configuration, the distal tip of each of the plurality of tines points toward the target tissue site when in the delivery configuration.
Regarding claim 16, Rasor discloses that the distal tip of each of tines is located proximal of the electrode in the hooked configuration (see Figures 4 and 12).
Regarding claim 18, Rasor discloses a wireless electrode delivery system, comprising: a delivery catheter 27 having a proximal end, a distal end and a lumen extending therein (see Figures 1 and 2 showing the delivery catheter with device 10 disposed therein); and a wireless electrode assembly 10 disposable within the lumen of the delivery catheter, the wireless electrode assembly including: a body 12 having a proximal end region, a distal end region, and a longitudinal axis (see Figure 3); an electrode 32 disposed at the distal end region of the body (see Figure 3); and a plurality of tines 15/16 equidistantly spaced around the distal end region (can be seen from Figure 4 where tines 15 and 16 are located on opposite sides of the device at the distal end region of the body), wherein the plurality of tines are each configured to shift between a delivery configuration (see col. 4, ln. 48-52) and a deployed configuration (see col. 4, ln. 48-52). However, Rasor fails to disclose that each of the plurality of tines includes a distal tip pointing in a distal direction in the delivery configuration, and wherein each tine is biased to assume a hooked shape in the deployed configuration, wherein the distal tip of each tine points toward the body in the deployed configuration. Smith teaches an apparatus for placing devices during surgery which provides the advantage of effectively grabbing tissue without compression and/or tearing the tissue (see col. 2, ln. 60-62), the apparatus comprising tines 4 which are disposed within a sleeve 3 that can be deployed and retracted via an actuation wire 2, wherein the tines are in a straight configuration during implantation (see col. 7, ln. 29-33) and are in a deployed configuration when used to anchor the device into place, wherein in the deployed configuration, the tines are biased to curl away from the longitudinal axis such that a curved portion of each tine is located distal of the distal tip (see Figures 1-3, 7, 8, and 20-27 and col. 7, ln. 15-20). It would have been obvious to one having ordinary skill in the art before Applicant’s invention was made to modify the tines of Rasor such that each of the plurality of tines includes a distal tip pointing in a distal direction in the delivery configuration, and wherein each tine is biased to assume a hooked shape in the deployed configuration, wherein the distal tip of each tine points toward the body in the deployed configuration, as taught by Smith, in order to effectively grab tissue without compression and/or tearing the tissue, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 19, Rasor discloses that the tines are attached to a junction member, the forward ends of the wires described on column 4, lines 45-48 and column 10, lines 33-34.
Regarding claim 20, Rasor discloses the invention substantially as claimed, but fails to disclose that the distal tip of each tine is located proximal of the electrode in the deployed configuration and a curved portion of each tine is located distal of the electrode in the deployed configuration. Smith teaches an apparatus for placing devices during surgery which provides the advantage of effectively grabbing tissue without compression and/or tearing the tissue (see col. 2, ln. 60-62), the apparatus comprising tines 4 which are disposed within a sleeve 3 that can be deployed and retracted via an actuation wire 2, wherein the tines are in a straight configuration during implantation (see col. 7, ln. 29-33) and are in a deployed configuration when used to anchor the device into place, wherein in the deployed configuration, the tines are biased to curl away from the longitudinal axis (see Figures 1-3, 7, 8, and 20-27 and col. 7, ln. 15-20) such that a curved portion of each tine extends distal of the end 52 of the device in the hooked configuration and wherein the distal tip of each tine is located proximal of the end 52 in the hooked configuration (see Figure 8). It would have been obvious to one having ordinary skill in the art before Applicant’s invention was made to modify the tines of Rasor such that the distal tip of each tine is located proximal of the electrode in the deployed configuration and a curved portion of each tine is located distal of the electrode in the deployed configuration, as taught by Smith, in order to effectively grab tissue without compression and/or tearing the tissue, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
Applicant’s arguments, see pages 9-19, filed April 19, 2022, with respect to the rejection(s) of claim(s) 1-16 and 18-20 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith (U.S. Patent No. 7,731,655, cited above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792